--------------------------------------------------------------------------------

Exhibit 10
 





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Second Amended And Restated Intercreditor Agreement
Dated as of September 6, 2005
Among
United of Omaha Life Insurance Company,
Companion Life Insurance Company
and
Mutual of Omaha Insurance Company
(the “1995 Noteholders”)
and
Jackson National Life Insurance Company,
Jackson National Life Insurance Company of New York,
The Prudential Assurance Company Limited,
AIG SunAmerica Life Assurance Company
First SunAmerica Life Insurance Company,
General Electric Capital Assurance Company,
GE Life and Annuity Assurance Company,
Teachers Insurance and Annuity Association of America,
TIAA-CREF Life Insurance Company
Nationwide Life Insurance Company,
Nationwide Life and Annuity Insurance Company,
Provident Mutual Life Insurance Company,
Pacific Life Insurance Company,
Massachusetts Mutual Life Insurance Company,
C.M. Life Insurance Company,
MassMutual Asia Limited, and
Principal Life Insurance Company
(the “2002 Noteholders”)


and
U.S. Bank National Association,
Wachovia Bank, National Association,
LaSalle Bank National Association,
Comerica Bank,
Wells Fargo Bank, National Association,
Sovereign Bank, and
JPMorgan Chase Bank, N.A.
(the “BANKS”)
and
U.S. Bank National Association,
as Collateral Agent
(the “Collateral Agent”)





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Table of Contents


Section
Heading
Page
     
Section 1.
Definitions
3
       
Section 2.
[Intentionally Reserved]
6
       
Section 3.
Remedies; Application of Proceeds, Recoveries and Other Amounts
6
         
Section 3.1.
Remedies
6
 
Section 3.2.
Application of Proceeds and Other Recoveries
7
 
Section 3.3.
Subaccounts for Unfunded L/C Obligations
8
 
Section 3.4.
Sharing of Recoveries
8
 
Section 3.5.
Return of Amounts
8
       
Section 4.
Agreements Among the Senior Creditors
9
         
Section 4.1.
Delivery of Notice of Actionable Default
9
 
Section 4.2.
Notifications
9
 
Section 4.3.
Effect of Non-Compliance
9
 
Section 4.4.
Agreement to Cooperate and to Pursue Remedies
9
 
Section 4.5.
Independent Actions by Senior Creditors
9
 
Section 4.6.
Relation of Senior Creditors
10
 
Section 4.7.
Amendments and Waivers of Agreements
10
 
Section 4.8.
Amendments and Waivers of This Agreement
10
 
Section 4.9.
Solicitation of Senior Creditors
10
 
Section 4.10.
Parity of Treatment
11
       
Section 5.
The Collateral Agent
11
         
Section 5.1.
Duties of Collateral Agent
11
 
Section 5.2.
Collateral Agent’s Liability
11
 
Section 5.3.
No Responsibility of Collateral Agent for Recitals
12
 
Section 5.4.
Certain Limitations on Collateral Agent’s Rights to Compensation and
Indemnification
13
 
Section 5.5.
Status of Moneys Received
13
 
Section 5.6.
Resignation or Termination of Collateral Agent
13
 
Section 5.7.
Succession of Successor Collateral Agent
14
 
Section 5.8.
Eligibility of Collateral Agent
14
 
Section 5.9.
Successor Collateral Agent by Merger
14
 
Section 5.10.
Compensation and Reimbursement of Collateral Agent; Indemnification of
Collateral Agent
14
 
Section 5.11.
Self Dealing
15
       
Section 6.
Miscellaneous
16
         
Section 6.1.
Entire Agreement; Parties
16
 
Section 6.2.
Notices
16
 
Section 6.3.
Successors and Assigns
19
 
Section 6.4.
Successor Collateral Agent
19
 
Section 6.5.
Governing Law
20
 
Section 6.6.
Counterparts
20
 
Section 6.7.
Sale of Interest
20
 
Section 6.8.
Additional Parties
20
 
Section 6.9.
Termination
20
 
Section 6.10.
Severability
20








- i -

--------------------------------------------------------------------------------

Table of Contents



AMENDED AND RESTATED INTERCREDITOR AGREEMENT




SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated for convenience as of
September 6, 2005 between (i) United of Omaha Life Insurance Company, Companion
Life Insurance Company and Mutual of Omaha Insurance Company (collectively, the
“1995 Noteholders”) as parties to the 1995 Note Agreements (as hereinafter
defined), (ii) Jackson National Life Insurance Company, Jackson National Life
Insurance Company of New York, The Prudential Assurance Company Limited, AIG
SunAmerica Life Assurance Company, First SunAmerica Life Insurance Company,
General Electric Capital Assurance Company, GE Life and Annuity Assurance
Company, Teachers Insurance and Annuity Association of America, TIAA-CREF Life
Insurance Company, Nationwide Life Insurance Company, Nationwide Life and
Annuity Insurance Company, Provident Mutual Life Insurance Company, Pacific Life
Insurance Company, Massachusetts Mutual Life Insurance Company, C.M. Life
Insurance Company, MassMutual Asia Limited and Principal Life Insurance Company
(collectively, the “2002 Noteholders”) as parties to the 2002 Note Agreements
(as hereinafter defined), (iii) LaSalle Bank National Association (“LaSalle”),
Wachovia Bank, National Association (“Wachovia”), U.S. Bank National Association
(“U.S. Bank”), Comerica Bank (“Comerica”), Wells Fargo Bank, National
Association (“Wells Fargo”), Sovereign Bank (“Sovereign”) and JPMorgan Chase
Bank, N.A. (“JPMorgan”), and, together with LaSalle, Wachovia, U.S. Bank,
Comerica, Wells Fargo and Sovereign, individually, a “Bank,”and, collectively,
the “Banks”, as parties to the New Bank Agreement (as hereinafter defined), (iv)
U.S. Bank National Association, as Collateral Agent (the “Collateral Agent”).


RECITALS:


A.  Cabela’s Incorporated, a Delaware corporation (the “Company”), entered into
the separate Note Agreements dated as of January 1, 1995 (collectively, the
“Original Note Agreements”) with each of the 1995 Noteholders, pursuant to which
the Company theretofore issued and sold to the 1995 Noteholders (i) $10,000,000
in aggregate principal amount of its 8.79% Senior Notes, Series A, due January
1, 2007 (the “1995 Series A Notes”), (ii) $5,000,000 in aggregate principal
amount of its 9.01% Senior Notes, Series B, due January 1, 2007 (the “1995
Series B Notes”), and (iii) $5,000,000 in aggregate principal amount of its
9.19% Senior Notes, Series C, due January 1, 2010 (the “1995 Series C Notes”)
(the Series A Notes, the Series B Notes and the Series C Notes being
collectively the “1995 Notes”).


B.  The Company and certain of the Banks entered into a Credit Agreement dated
as of October 9, 2001 with the borrowers thereunder consisting of the Company
and the following Subsidiaries of the Company: (i) Cabela’s Catalog, Inc., (ii)
Cabela’s Promotions, Inc. (now, Cabela’s Marketing and Brand Management, Inc.),
(iii) Cabela’s Retail, Inc., (iv) Cabela’s Outdoor Adventures, Inc., (v)
Cabelas.com, Inc., (vi) Cabela’s Wholesale, Inc., (vii) Cabela’s Ventures, Inc.
and (viii) Van Dyke Supply Company, Inc. (together the “Original Co-Obligor
Subsidiaries”and such Original Co-Obligor Subsidiaries, together with the
Company, the “Original Obligors”). The Company and certain of the Banks entered
into an Amended and Restated Credit Agreement dated as of May 6, 2004 (the “2004
Bank Agreement”) with the

 

--------------------------------------------------------------------------------

Table of Contents

borrowers thereunder consisting of the Company and the following Subsidiaries of
the Company (such Subsidiaries being “2004 Co-Obligor Subsidiaries”, and such
2004 Co-Obligor Subsidiaries, together with the Company, the “2004 Obligors”):
(i) Cabela’s Retail, Inc., (ii) Van Dyke Supply Company, Inc., (iii) Cabela’s
Venture, Inc., (iv) Cabela’s Outdoor Adventures, Inc., (v) Cabela’s Catalog,
Inc., (vi) Cabela’s Wholesale, Inc., (vii) Cabela’s Marketing and Brand
Management, Inc. (formerly known as Cabela’s Promotions Inc.), (viii)
Cabelas.com, Inc., (ix) Wild Wings, LLC, (x) Cabela’s Lodging, LLC, (xi)
Herter’s, LLC (“Herter’s”), (xii) Cabela’s Trophy Properties, LLC (“Trophy”),
and (xiii) Original Creations, LLC (“Creations”). The Obligors (as hereinafter
defined) and the Banks amended and restated the 2004 Bank Agreement by entering
into a Second Amended and Restated Credit Agreement dated as of July 15, 2005
(the “New Bank Agreement”) in which Herter’s is no longer a borrower thereunder
and in which Cabela’s Retail LA, LLC, a Nebraska limited liability company
(“Cabela’s LA”), Cabela’s Retail TX, L.P., a Nebraska limited partnership
(“Cabela’s TX”), Cabela’s Retail GP, LLC, a Nebraska limited liability company
(“Cabela’s GP”), CRLP, LLC, a Nebraska limited liability company (“CRLP”and
together with Cabela’s LA, Cabela’s TX, Cabela’s GP and the 2004 Obligors
(except Herter’s, LLC), are collectively, the “Obligors”) have become additional
borrowers under the New Bank Agreement. The Obligors are sometimes referred to
as “Borrowers”under the New Bank Agreement.


C.   The Original Note Agreements were amended and supplemented pursuant to the
terms of (i) Amendment No. 1 dated as of June 30, 1997 between the Company and
the 1995 Noteholders (“Amendment No. 1”), (ii) Amendment No. 2 dated as of
September 1, 2000 between the Company and the 1995 Noteholders (“Amendment No.
2”), (iii) Amendment No. 3 dated as of October 9, 2001 between the Company and
the 1995 Noteholders (“Amendment No. 3”), (iv) Amendment No. 4 dated as of
September 5, 2002 between the Original Obligors and the 1995 Noteholders
(“Amendment No. 4”), (v) Amendment No. 5 dated as of May 5, 2004 between the
Original Obligors and the 1995 Noteholders (“Amendment No. 5”), and (vi) the
Joinder Agreement dated as of July 30, 2004 by Trophy, Creations, Cabela’s LA,
Cabela’s TX, Cabela’s GP and CRLP (as amended and restated by the Amended and
Restated Joinder Agreement dated July 15, 2005 (the “A&R 1995 Joinder”)) (the
Original Note Agreements, as amended and supplemented by Amendment No. 1,
Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5 and the 1995
A&R Joinder being collectively, the “1995 Note Agreements”).


D.   The Original Obligors, Wild Wings, LLC, Cabela’s Lodging, LLC, Herter’s,
(collectively, the “2002 Obligors”) and the 2002 Noteholders entered into the
separate Note Purchase Agreements dated as of September 5, 2002 (collectively,
the “Original 2002 Note Agreements”) with each of the 2002 Noteholders pursuant
to which the 2002 Obligors issued and sold to the 2002 Noteholders $125,000,000
in aggregate principal amount of its 4.95% Senior Notes, Series 2002-A, due
September 5, 2009 (the “2002 Notes”). The Original 2002 Note Agreements were
amended and supplemented by the Joinder Agreement dated as of July 30, 2004 by
Trophy, Creations, Cabela’s LA, Cabela’s TX, Cabela’s GP and CRLP (as amended
and restated by the Amended and Restated Joinder Agreement dated July 15, 2005
(the “A&R 2002 Joinder”)) (the Original 2002 Note Agreements as amended and
supplemented by the A&R 2002 Joinder are the “2002 Note Agreements”).

 
- 2 -

--------------------------------------------------------------------------------

Table of Contents

E.   The 1995 Notes and all principal thereof, premium, if any, and interest
thereon, the 2002 Notes and all principal thereof, premium, if any and interest
thereon, the Bank Loans (as hereinafter defined) and all principal thereof and
interest thereon and any and all other obligations of the Obligors to the 1995
Noteholders, the 2002 Noteholders and the Banks of every kind and description,
direct or indirect, absolute or contingent, primary or secondary, due or to
become due, now existing or hereafter arising or acquired, under the terms of
the 1995 Notes, the 2002 Notes, the Bank Notes (as hereinafter defined), the
1995 Note Agreements, the 2002 Note Agreements, the New Bank Agreement or any
other document or instrument executed and delivered by any of the Obligors
pursuant to the 1995 Note Agreements, the 2002 Note Agreements, or the New Bank
Agreement and any modification, renewal or replacement thereof, regardless of
how they arise or are acquired or by what agreement or instrument, if any,
including obligations to perform acts and refrain from taking action as well as
obligations to pay money and including, without limitation, the obligation of
the Obligors in respect of undrawn amounts of Letters of Credit, are hereinafter
collectively referred to as the “Obligations.”


F.   The 1995 Noteholders, the 2002 Noteholders and the Banks have reached
certain agreements concerning the interests of each and have set forth said
agreements below.


Section 1.   Definitions.


Unless the context otherwise requires, the terms hereinafter set forth when used
herein shall have the following meanings and the following definitions shall be
equally applicable to both the singular and plural forms of any of the terms
herein defined:


“Bank Loans”shall mean the Revolver Loans, the L/C Loans and the Swing Line
Loans.


“Bank Notes”shall mean, collectively, the Revolving Loan Notes evidencing the
Revolver Loans outstanding from time to time under the New Bank Agreement and
the Swing Line Note evidencing the Swing Line Loans outstanding from time to
time under the New Bank Agreement.


“Banks”shall have the meaning set forth in the introductory paragraph of this
Agreement.


“Borrowers”shall have the meaning set forth in paragraph B of the Recitals
hereto.


“Collateral”shall mean any amounts received by the Collateral Agent hereunder to
pay Obligations including, without limitation, any Recoveries and any other
collateral from time to time securing the Obligations.


“Collateral Agent”shall mean U.S. Bank National Association, in its capacity as
collateral agent hereunder, and any successor collateral agent appointed
pursuant to Section 5.6 hereof.


“Company”shall mean Cabela’s Incorporated, a Delaware corporation, and any
Person who succeeds to all, or substantially all, of the assets and business of
Cabela’s Incorporated.



 
- 3 -

--------------------------------------------------------------------------------

Table of Contents

“Event of Default”means (i) any Event of Default under the New Bank Agreement, 
(ii) any Event of Default under the 1995 Note Agreements or (iii) any Event of
Default under the 2002 Note Agreements.


“Funded L/C Obligations”shall mean at any time the obligations of the Borrowers
with respect to any Letter of Credit which has been partially or fully drawn
upon.


“L/C Funding Event”shall mean the occurrence of an event which causes an
Unfunded L/C Obligation to become a Funded L/C Obligation.


“L/C Loans”means the loans of the Banks with respect to Letters of Credit.


“Letters of Credit”shall mean the Letters of Credit available to the Borrowers
under the New Bank Agreement.


“New Bank Agreement”shall have the meaning set forth in paragraph B of the
Recitals hereto.


“1995 Note Agreements”shall have the meaning set forth in paragraph C of the
Recitals hereto.


“1995 Noteholders”shall mean United of Omaha Life Insurance Company, Companion
Life Insurance Company and Mutual of Omaha Insurance Company, as the initial
purchasers of the 1995 Notes, and any Persons who succeed to their respective
benefits in accordance with Sections 6.3 and 6.7 hereof.


“1995 Notes”shall have the meaning set forth in paragraph A of the Recitals
hereto.


“Nonpayment Event of Default”shall mean the occurrence of any Event of Default
other than a Payment Event of Default.


“Notice of Actionable Default”shall mean a written notice issued by a Senior
Creditor or Senior Creditors to the Collateral Agent, with a copy thereof to the
Company, certifying (1) that a Payment Event of Default under the 1995 Note
Agreements, the 2002 Note Agreements, or the New Bank Agreement, as the case may
be, to which such Senior Creditor or Senior Creditors shall be a party has
occurred and is continuing or (2) that a Nonpayment Event of Default under the
1995 Note Agreements, the 2002 Note Agreements or the New Bank Agreement, as the
case may be, to which such Senior Creditor or Senior Creditors shall be a party
has occurred and is continuing, and that at least 10 days prior to the issuance
of such notice, a Senior Creditor shall have delivered to the Collateral Agent,
the Company and every other Senior Creditor prior written notice of such
Nonpayment Event of Default.


“Obligations”shall have the meaning set forth in paragraph E the Recitals
hereto.


“Obligors”shall have the meaning set forth in paragraph B of the Recitals
hereto.



 
- 4 -

--------------------------------------------------------------------------------

Table of Contents

“Original Co-Obligor Subsidiaries”shall have the meaning set forth in paragraph
B of the Recitals hereto.


“Original Obligors”shall have the meaning set forth in paragraph B of the
Recitals hereto.


“Payment Event of Default”shall mean (1) the occurrence of a default or an event
of default under the 1995 Note Agreements as a result of the failure of the
Obligors to pay when due principal of, premium, if any, or interest on any 1995
Note, (2) the occurrence of a default or an event of default under the 2002 Note
Agreements as a result of the failure of the Obligors to pay when due principal
of, premium, if any, or interest on any 2002 Note, (3) the occurrence of a
default or an event of default under the New Bank Agreement as a result of the
failure of the Obligors to pay when due interest, unused commitment fee and/or
prepayment compensation, if any, or principal on the Revolver Loans or the Swing
Line Loans, or (4) the occurrence of a default or an event of default under the
New Bank Agreement as a result of the failure of the Obligors to pay when due
reimbursement obligations on Letters of Credit.


“Person”shall mean an individual, partnership, corporation, limited liability
company, bank, trust or unincorporated organization, and a government or agency
or political subdivision thereof.


“Reallocation Event”shall mean an event which causes an Unfunded L/C Obligation
to cease to exist without becoming a Funded L/C Obligation, including the
termination of a Letter of Credit without being drawn upon.


“Recovery”shall have the meaning set forth in Section 3.4 hereof.


“Revolver Loans”shall mean the Revolver Loans available to the Borrowers under
the New Bank Agreement.


“Secured Documents”shall mean the 1995 Notes, the 1995 Note Agreements, the 2002
Notes, the 2002 Note Agreements, the Bank Notes, the New Bank Agreement, the
Letters of Credit and any and all amendments and supplements thereof.


“Senior Creditors”shall mean the 1995 Noteholders, the 2002 Noteholders and the
Banks.


“Swing Line Loans”shall mean the Swing Line Loans available to the Borrowers
under the New Bank Agreement.


“2004 Bank Agreement”shall have the meaning set forth in paragraph B of the
Recitals hereto.


“2004 Co-Obligor Subsidiaries”shall have the meaning set forth in paragraph B of
the Recitals hereto.

 
- 5 -

--------------------------------------------------------------------------------

Table of Contents

“2004 Obligors”shall have the meaning set forth in paragraph B of the Recitals
hereto.


“2002 Note Agreements”shall have the meaning set forth in paragraph D of the
Recitals hereto.


“2002 Noteholders”shall mean Jackson National Life Insurance Company, Jackson
National Life Insurance Company of New York, The Prudential Assurance Company
Limited, AIG SunAmerica Life Assurance Company, First SunAmerica Life Insurance
Company, General Electric Capital Assurance Company, GE Life and Annuity
Assurance Company, Teachers Insurance and Annuity Association of America,
TIAA-CREF Life Insurance Company, Nationwide Life Insurance Company, Nationwide
Life and Annuity Insurance Company, Provident Mutual Life Insurance Company,
Pacific Life Insurance Company, Massachusetts Mutual Life Insurance Company,
C.M. Life Insurance Company, MassMutual Asia Limited and Principal Life
Insurance Company, as the initial purchasers of the 2002 Notes, and any Persons
who succeed to their respective benefits in accordance with Sections 6.3 and 6.7
hereof.


“2002 Notes”shall have the meaning set forth in paragraph D of the Recitals
hereto.


“Unfunded L/C Obligations”shall mean at any time the obligations of the
Borrowers to the Banks in respect of undrawn amounts of outstanding Letters of
Credit issued by such Banks. Each such Unfunded Obligation will be deemed to be
in an amount equal to the undrawn amount of the related Letter of Credit.


“Uniform Commercial Code”shall mean the Uniform Commercial Code, as in effect in
the applicable jurisdiction.


Section 2.   [Intentionally Reserved]


Section 3.   Remedies; Application of Proceeds, Recoveries and Other Amounts.


Section 3.1.  Remedies. Upon receipt of a Notice of Actionable Default, the
Collateral Agent shall, pursuant to the written direction of the Senior Creditor
or Senior Creditors giving the Notice of Actionable Default, exercise each of
the remedies available to the Collateral Agent and specified in each written
direction to the Collateral Agent, it being expressly understood that no remedy
herein conferred is intended to be exclusive of any other remedy or remedies;
but each and every remedy shall be cumulative and shall be in addition to every
other remedy given herein or now or hereafter existing at law or in equity or by
statute; provided, that (i) a Notice of Actionable Default may be withdrawn at
any time by delivery of a written notice to the Collateral Agent to such effect
by the Senior Creditor or Senior Creditors which gave the Notice of Actionable
Default and upon receipt of such written notice, the Collateral Agent shall no
longer follow the written directions of such Senior Creditor or Senior Creditors
with respect to the exercise of remedies hereunder, and (ii) if there shall be
more than one Notice of Actionable Default outstanding at any time and the
written directions from the respective Senior Creditors shall be conflicting,
the Collateral Agent may exercise such remedies as it shall, in its sole
discretion, deem appropriate, which will include the following:

 
- 6 -

--------------------------------------------------------------------------------

Table of Contents

(a)   The Collateral Agent shall have the right immediately and without prior
notice or demand to set off against Obligations, whether or not due, all money
and other amounts owed by the Collateral Agent in any capacity to any of the
Obligors, and the Collateral Agent may freeze any bank account of any of the
Obligors with the Collateral Agent prior to and in anticipation of said setoff;


(b)   The Collateral Agent may proceed to protect and enforce its rights by a
suit or suits in equity or at law, or for the specific performance of any
covenant or agreement contained herein, or in aid of the execution of any power
herein granted, or for the enforcement of this Agreement, or for the enforcement
of any other appropriate legal or equitable remedy permitted by applicable law.


Section 3.2.   Application of Proceeds and Other Recoveries. In the event that
any Notice of Actionable Default shall have been delivered to the Collateral
Agent, amounts recovered from the Obligors or pursuant to Section 3.4 hereof
shall be applied, as promptly as reasonably practicable, but in no event later
than 5 business days after receipt thereof, subject to the following provisions
of this Section 3, to the payment of the Obligations as follows:


(a)   To the payment of costs and expenses of suit, if any, and the costs of
collecting and recovering any such amounts including, without limitation, the
reasonable compensation of the Collateral Agent, its agents, attorneys and
counsel, and of all reasonable expenses, liabilities and advances incurred or
made hereunder by the Collateral Agent;


(b)   to the application to the Obligations in the following order:


(i)   to pay all accrued interest, fees and other amounts (excluding the items
described in clause (ii) below) which are payable under the Secured Documents
apportioned among the Senior Creditors in proportion to the aggregate amount
thereof then due each Senior Creditor;


(ii)   to be allocated among all outstanding principal, and premium, if any
(including, in the case of the 1995 Notes, the Make-Whole Amounts, as defined in
the 1995 Note Agreements and in the case of the 2002 Notes, the Make-Whole
Amount as defined in the 2002 Note Agreements), due on the Bank Loans, the 1995
Notes, the 2002 Notes and all Unfunded L/C Obligations, apportioned among the
Senior Creditors in proportion to the aggregate amount of (w) the outstanding
principal of the Bank Loans, 1995 Notes or 2002 Notes of each Senior Creditor,
(x) the aggregate Unfunded L/C Obligations of each Senior Creditor, and (y) the
premium, if any, then due each Senior Creditor thereunder; and any amount so
allocated under clauses (w) or (y) of this paragraph (b)(ii) to a Senior
Creditor, shall be paid to such Senior Creditor and any amount so allocated
under clause (x) of this paragraph (b)(ii) to any Senior Creditor shall be held
in a separate subaccount established under Section 3.3 hereof for disposition in
accordance with the provisions thereof;

 
- 7 -

--------------------------------------------------------------------------------

Table of Contents

(c)   the payment of the surplus, if any, to the Obligors, their successors or
to whomsoever may be lawfully entitled to receive the same.


Section 3.3.   Subaccounts for Unfunded L/C Obligations. Whenever any amount
(“proceeds”) is allocated to a Senior Creditor of Unfunded L/C Obligations
pursuant to Section 3.2 above, such proceeds shall be held by the Collateral
Agent for the benefit of such Senior Creditor and shall be suballocated by the
Collateral Agent to separate subaccounts for each of the Unfunded L/C
Obligations of such Senior Creditor based upon the Senior Creditors’ share of
each of such Unfunded L/C Obligations. Upon the subsequent occurrence of an L/C
Funding Event with respect to an Unfunded L/C Obligation to which proceeds have
been suballocated, the Collateral Agent shall pay the amount(s) suballocated in
respect of such Unfunded L/C Obligations (adjusted for any partial draws or
investment losses or gains pursuant to this Section 3.3) to the Senior Creditors
for whom the related subaccounts were established. Pending the distribution of
such amounts, the Collateral Agent shall hold the amounts allocated to separate
subaccounts pursuant to the foregoing provisions and may invest such amounts in
direct obligations of the United States of America or obligations for which the
full faith and credit of the United States is pledged to provide for the payment
of principal and interest, maturing not more than 90 days from the date of such
investment.


Upon the occurrence of a Reallocation Event with respect to any Unfunded L/C
Obligation for which proceeds have been suballocated pursuant to the foregoing
provisions of this Section 3.3, the Collateral Agent shall reapply the proceeds
which have been so suballocated (adjusted for any investment losses or gains
pursuant to this Section 3.3) as if such proceeds had then been received for
application pursuant to Section 3.2 hereof.


Section 3.4.   Sharing of Recoveries. If (i) a Notice of Actionable Default
shall have been delivered to the Collateral Agent and (ii) such Notice shall not
have been withdrawn and the Event of Default described therein shall then be
continuing, any Senior Creditor which shall receive any payment of any fee,
expense, principal, premium or interest under any of the Secured Documents,
including any amount received by the exercise of any right of setoff (any such
payment or amount being hereinafter referred to as a “Recovery”), shall pay the
amount of such Recovery to the Collateral Agent for distribution to the Senior
Creditors and the Collateral Agent shall pay such amount to the Senior Creditors
in accordance with the provisions set forth in Section 3.2.


Section 3.5.   Return of Amounts. In the event that any Senior Creditor which
shall receive any payments pursuant to Section 3.4 above (a “Recovering Party”)
shall be legally required to return or repay any Recovery to any of the
Obligors, or the representative or successor in interest of any of the Obligors
because any such payments are subsequently invalidated, voided, declared to be
fraudulent or preferential, set aside or required to be paid to a trustee under
the bankruptcy code, each other Senior Creditor which shall have received any
portion of such Recovery shall, promptly upon its receipt of notice thereof from
the Collateral Agent or such Recovering Party, pay to the Collateral Agent such
portion, and the Collateral Agent shall promptly return such portion to such
Obligors, their representative or successor in interest of such Obligors, as the
case may be. If any such Recovery, or any part thereof, is subsequently
re-recovered by the Recovering Party from any Obligors or the representative or
successor in

 
- 8 -

--------------------------------------------------------------------------------

Table of Contents

interest of the Obligors, such Recovery shall be paid by the Recovering Party to
the Collateral Agent, and the Collateral Agent shall redistribute such Recovery
to the other Senior Creditors on the same basis as such amounts were originally
distributed. In addition, if any Senior Creditor shall have its right to share
in the proceeds of any part of the Collateral released, terminated or
invalidated, whether voluntarily or involuntarily, then such proceeds shall be
reallocated among the Senior Creditors entitled to receive such proceeds and the
indebtedness owing to such Senior Creditor shall no longer be considered in
determining the allocation of proceeds received with respect to said Collateral,
and such Senior Creditor shall have no claim on said Collateral or the proceeds
thereof. The obligations of the Senior Creditors and the Collateral Agent under
this paragraph shall survive the repayment of the Obligations and the
termination of the Collateral Documents.


Section 4.   Agreements Among the Senior Creditors.


Section 4.1.   Delivery of Notice of Actionable Default. Each Senior Creditor
shall have the right to issue a Notice of Actionable Default.


Section 4.2.   Notifications. Prior to the delivery to the Collateral Agent of a
Notice of Actionable Default by a Senior Creditor, each Senior Creditor shall
deliver notice thereof to every other Senior Creditor and the Company.


Section 4.3.   Effect of Non-Compliance. The failure of any Senior Creditor to
perform any of its obligations under the 1995 Note Agreements, the 2002 Note
Agreements, the New Bank Agreement, or this Agreement, including without
limitation, the failure of any Senior Creditor to pay to the Collateral Agent
any amounts required to be so paid under this Agreement, shall not relieve any
other Senior Creditor of its obligations under the 1995 Note Agreements, the
2002 Note Agreements, the New Bank Agreement or this Agreement.


Section 4.4.   Agreement to Cooperate and to Pursue Remedies. (a) Each Senior
Creditor hereby agrees to cooperate fully with each other Senior Creditor, in
order to promptly discharge the terms and provisions of this Agreement. Each
Senior Creditor also agrees, from time to time, to execute and deliver any and
all other agreements, documents or instruments and to take such other actions,
all as may be reasonably necessary or desirable to effectuate the terms,
provisions and the intent of this Agreement.


(b)   Each Senior Creditor agrees that, until its Obligations have been paid in
full, it will diligently pursue, or cause the Collateral Agent to diligently
pursue, any and all collection actions and remedies available to such Senior
Creditor or to the Collateral Agent under applicable law which actions and
remedies such Senior Creditor deems reasonably likely to result in the recovery
of amounts to be applied to Obligations for the benefit of the Senior Creditors,
which Obligations shall include, without limitation, any amounts distributed to
such Secured Party by the Collateral Agent as a sharing of a Recovery under
Section 3.4 hereof.


Section 4.5.   Independent Actions by Senior Creditors. Nothing contained in
this Agreement shall prohibit any Senior Creditor from accelerating the maturity
of or demanding payment on any indebtedness of any of the Obligors to such
Senior Creditor or exercising any

 
- 9 -

--------------------------------------------------------------------------------

Table of Contents

right of set-off against any amounts owed to any of the Obligors or from
instituting legal action against any of the Obligors, to obtain a judgment or
other legal process in respect of such indebtedness, but any funds received in
connection with any such set-off or enforcement of any such judgment shall be
subject to the terms of this Agreement and, if received by a Senior Creditor,
shall be turned over to the Collateral Agent to the extent required hereunder
for application as set forth herein.


Section 4.6.    Relation of Senior Creditors. This Agreement is entered into
solely for the purposes set forth herein and, except as expressly provided
otherwise herein, no Senior Creditor assumes any responsibility to any other
party hereto to advise such other party of information known to such other party
regarding the financial condition of the Company or the other Obligors or of any
other circumstances bearing upon the risk of nonpayment of the obligations of
the Obligors to the Senior Creditors. Each Senior Creditor shall be responsible
for managing its relations with the Obligors, and no party shall be deemed the
agent of any other party for any purpose except as expressly set forth herein.
Each Senior Creditor specifically acknowledges and agrees that nothing contained
in this Agreement is or is intended to be for the benefit of any of the Obligors
and nothing contained herein shall limit or in any way modify any of the
obligations of the Obligors to the Senior Creditors.


Section 4.7.   Amendments and Waivers of Agreements. The Senior Creditors agree
that (i) the Banks may enter into any amendment or modification of the New Bank
Agreement without the consent of the 1995 Noteholders or the 2002 Noteholders,
(ii) the 1995 Noteholders may enter into any amendment or modification of the
1995 Notes or the 1995 Note Agreements without the consent of the Banks or the
2002 Noteholders, and (iii) the 2002 Noteholders may enter into any amendment or
modification of the 2002 Notes or the 2002 Note Agreements without the consent
of the Banks or the 1995 Noteholders; provided, that upon the Banks, the 1995
Noteholders or the 2002 Noteholders entering into any such amendment or
modification, the Persons executing such amendment or modification shall
promptly furnish a copy thereof to all of the other Senior Creditors.


Section 4.8.   Amendments and Waivers of This Agreement. Any provision of this
Agreement may be amended or compliance therewith waived with the written consent
thereto of


(i)   the holders of at least 51% in aggregate principal amount of the 1995
Notes then outstanding,


(ii)   the holders of at least 51% in aggregate principal amount of the 2002
Notes then outstanding, and (iii) each of the Banks which is a party to the New
Bank Agreement.


Section 4.9.   Solicitation of Senior Creditors. Each of the Obligors hereby
agrees that it will not offer to any Senior Creditor any benefit or
consideration (whether immediate or prospective, definite or contingent) of any
kind as an inducement to such Senior Creditor to consent to an amendment or
waiver of any of the foregoing documents or instruments without concurrently
offering a comparable benefit or consideration to each other Senior Creditor as
an inducement to consent to such amendment or waiver.

 
- 10 -

--------------------------------------------------------------------------------

Table of Contents

Section 4.10.   Parity of Treatment. Each Senior Creditor agrees that it will
not accept from any of the Obligors or any other Person any benefit or
consideration (whether immediate or prospective, definite or contingent) with
respect to the Obligations (including, without limitation, any guaranty from any
third party or any collateral security) without the prior written consent of
each other Senior Creditor unless such benefit or consideration shall also be
conferred upon or paid to each other Senior Creditor on a pro rata basis based
upon the amount of Obligations owed thereto.


Section 5.   The Collateral Agent


The Collateral Agent accepts the duties hereunder and agrees to perform the
same, but only upon the terms and conditions hereof, including the following, to
all of which the Obligors and the respective Senior Creditors by their
acceptance hereof agree:


Section 5.1.   Duties of Collateral Agent. (a) In the event that a Responsible
Officer of the Collateral Agent shall have received written notice from a Senior
Creditor or any of the Obligors of an Event of Default, the Collateral Agent
shall give prompt written notice of such Event of Default to each Senior
Creditor. Subject to the terms of Section 5.2(g), the Collateral Agent shall
take such action or refrain from taking such action as the Collateral Agent
shall be directed pursuant to a Notice of Actionable Default. The term
“Responsible Officer”of the Collateral Agent shall mean (i) any officer of the
Collateral Agent which is a loan officer on the account of the Obligors under
the New Bank Agreement, (ii) any other officer which has direct or indirect
supervisory responsibility of the account of the Obligors under the New Bank
Agreement, and (iii) any Person to whom notice may be given on behalf of the
Collateral Agent under Section 6 hereof.


(b)   The Collateral Agent shall not have any duty or obligation to take or
refrain from taking any action under, or in connection with, this Agreement,
except as expressly provided by the terms and conditions of this Agreement, or
expressly provided in written instructions received pursuant to the terms of
this Agreement.


(c)   The Collateral Agent may, but shall not be under any obligation to, take
any action which is discretionary with the Collateral Agent or otherwise
requires judgment to be made by the Collateral Agent under the provisions
hereof, except on written request by the Senior Creditors.


Section 5.2.   Collateral Agent’s Liability. No provision of this Agreement
(except to the extent provided in Section 5.11 hereof) shall be construed to
relieve the Collateral Agent from liability for its own grossly negligent
action, grossly negligent failure to act, or its own willful misconduct, and
provided further that:


(a)   the Collateral Agent shall not be liable except for the performance of
such duties as are specifically set forth in this Agreement and no implied
covenants or obligations of the Collateral Agent shall be read into this
Agreement but the duties and obligations of the Collateral Agent shall be
determined solely by the express provisions of this Agreement;

 
- 11 -

--------------------------------------------------------------------------------

Table of Contents

(b)   in the absence of bad faith on the part of the Collateral Agent, the
Collateral Agent may rely upon the authenticity of, and the truth of the
statements and the correctness of the opinions expressed in, and shall be
protected in acting upon, any resolution, officer’s certificate, opinion of
counsel, note, request, notice, consent, waiver, order, signature guaranty,
notarial seal, stamp, acknowledgment, verification, appraisal, report, stock
certificate, or other paper or document believed by the Collateral Agent to be
genuine and to have been signed, affixed or presented by the proper party or
parties;


(c)   in the absence of bad faith on the part of the Collateral Agent, whenever
the Collateral Agent, or any of its agents, representatives, experts or counsel,
shall consider it necessary or desirable that any matter be proved or
established, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by an officer’s certificate; provided, however, that the Collateral Agent, or
such agent, representative, expert or counsel, may require such further and
additional evidence and make such further investigation as it or they may
consider reasonable;


(d)   the Collateral Agent may consult with counsel and the advice or opinion of
such counsel shall be full and complete authorization and protection in respect
of any action taken or suffered hereunder in good faith and in accordance with
such advice or opinion of counsel;


(e)   the Collateral Agent shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with any direction or
request of a Senior Creditor pursuant to the terms of this Agreement;


(f)   the Collateral Agent shall not be liable for any error of judgment made in
good faith by an officer of the Collateral Agent unless it shall be proved that
the Collateral Agent was grossly negligent in ascertaining the pertinent facts;


(g)   whether or not an Event of Default shall have occurred, the Collateral
Agent shall not be under any obligation to take or refrain from taking any
action under this Agreement which may tend to involve it in any expense or
liability, the payment of which within a reasonable time is not, in its
reasonable opinion, assured to it by the security afforded to it by the terms of
this Agreement, unless and until it is requested in writing so to do by a Senior
Creditor and furnished, from time to time as it may require, with reasonable
security and indemnity; and


(h)   the Collateral Agent shall not be concerned with or accountable to any
Person for the use or application of any deposited moneys which shall be
released or withdrawn in accordance with the provisions of this Agreement.


Section 5.3.   No Responsibility of Collateral Agent for Recitals. The recitals
and statements contained in this Agreement and in the Secured Documents shall be
taken as the recitals and statements of the Obligors, and the Collateral Agent
assumes no responsibility for the correctness of the same.

 
- 12 -

--------------------------------------------------------------------------------

Table of Contents

The Collateral Agent makes no representation as to the validity or sufficiency
of this Agreement or of the Obligations.


Section 5.4.   Certain Limitations on Collateral Agent’s Rights to Compensation
and Indemnification. Except to the extent otherwise expressly provided in
Section 5.10, the Collateral Agent shall have no right against a Senior Creditor
for the payment of compensation for its services hereunder or any expenses or
disbursements incurred in connection with the exercise and performance of its
powers and duties hereunder or any indemnification against liabilities which it
may incur in the exercise and performance of such powers and duties, but on the
contrary, shall look solely to the Obligors for such payment and indemnification
which the Obligors hereby acknowledge, and the Collateral Agent shall have a
lien on and a security interest in the Collateral as security for such
compensation, expenses, disbursements and indemnification provided for in
Section 3.2 hereof.


Section 5.5.   Status of Moneys Received. (a) All moneys received by the
Collateral Agent shall, until used or applied as herein provided, be held for
the purposes for which they were received, but need not be segregated in any
manner from any other moneys, except to the extent required by law, and may be
deposited by the Collateral Agent under such general conditions as may be
prescribed by law in the Collateral Agent’s general banking department, and the
Collateral Agent shall be under no liability for interest on any moneys received
by it hereunder. The Collateral Agent and any affiliated corporation may become
the owner of any of the Obligations and be interested in any financial
transaction with any Obligor, or the Collateral Agent may act as depository or
otherwise in respect to other securities of any Obligor, all with the same
rights which it would have if it was not the Collateral Agent.


(b)   The Collateral Agent may invest and reinvest any funds from time to time
held by the Collateral Agent in direct obligations of the United States of
America or obligations for which the full faith and credit of the United States
is pledged to provide for the payment of principal and interest, maturing not
more than 90 days from the date of such investment.


Section 5.6.   Resignation or Termination of Collateral Agent. The Collateral
Agent may resign as Collateral Agent upon not less than 30 days’ written notice
to each of the Senior Creditors. In addition, any Senior Creditor may by written
notice at any time remove the Collateral Agent for cause by giving written
notice thereof, including a description of the reason for such removal, to the
Collateral Agent, the other Senior Creditors and the Company. Upon any such
resignation, or any such removal, the Senior Creditors shall have the right to
jointly appoint a successor Collateral Agent. If no successor Collateral Agent
shall have been so appointed, and shall have accepted such appointment in
writing within 30 days after the retiring Collateral Agent’s giving of notice of
resignation or its removal, as the case may be, then the retiring Collateral
Agent may, on behalf of the Senior Creditors, appoint a successor Collateral
Agent, which shall be a commercial bank organized under the laws of the United
States of America or of any state thereof with the legal capacity to act as
Collateral Agent hereunder and having a combined capital, surplus and undivided
profits of not less than $100,000,000, and the Company agrees to pay such
reasonable fees and expenses of any such commercial bank as shall be necessary
to induce such commercial bank to agree to become a successor Collateral Agent
hereunder. Upon acceptance of appointment as Collateral Agent, such successor
shall thereupon

 
 
- 13 -

--------------------------------------------------------------------------------

Table of Contents

and forthwith succeed to and become vested with all the rights, powers and
privileges, immunities and duties of the retiring Collateral Agent, and the
retiring Collateral Agent, upon the signing, transferring and setting over to
such successor Collateral Agent all rights, moneys and other collateral held by
it in its capacity as Collateral Agent, shall be discharged from its duties and
obligations hereunder. After any retiring Collateral Agent’s resignation or
removal as Collateral Agent, the provisions of this Section 5 shall govern as to
any actions taken or omitted to be taken by it while it acted as Collateral
Agent.


Section 5.7.   Succession of Successor Collateral Agent. Any successor
Collateral Agent appointed hereunder shall execute, acknowledge and deliver to
the Obligors and the predecessor Collateral Agent an instrument accepting such
appointment, and thereupon such successor Collateral Agent, without any further
act, deed, conveyance or transfer, shall become vested with the security
interest in the Collateral, and with all the rights, powers, duties and
obligations of the predecessor Collateral Agent in the trust hereunder, with
like effect as if originally named as Collateral Agent herein.


Upon the request of any such successor Collateral Agent, however, the Obligors
and the predecessor Collateral Agent shall execute and deliver such instruments
of conveyance and further assurance and do such other things as may reasonably
be required for more fully and certainly vesting and confirming in such
successor Collateral Agent its interest in the Collateral and all such rights,
powers, duties and obligations of the predecessor Collateral Agent hereunder,
and the predecessor Collateral Agent shall also assign and deliver to the
successor Collateral Agent any Collateral subject to the lien and security
interest of this Agreement which may then be in its possession.


Section 5.8.   Eligibility of Collateral Agent. Any successor Collateral Agent
shall be a state or national bank or trust company in good standing, organized
under the laws of the United States of America or of any State, having capital,
surplus and undivided profits aggregating at least $100,000,000 or a guaranty of
its obligations hereunder from such a bank or trust company or holding company
in good standing, organized under the laws of the United States of America or of
any State having a capital, surplus and undivided profits aggregating at least
$100,000,000, if there be such a bank or trust company willing and able to
accept the duties hereunder upon reasonable and customary terms.


Section 5.9.   Successor Collateral Agent by Merger. Any corporation into which
the Collateral Agent may be merged or with which it may be consolidated, or any
corporation resulting from any merger or consolidation to which the Collateral
Agent shall be a party, or any state or national bank or trust company in any
manner succeeding to the corporate trust business of the Collateral Agent as a
whole or substantially as a whole, if eligible as provided in Section 5.8, shall
be the successor of the Collateral Agent hereunder without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
anything to the contrary contained herein notwithstanding.


Section 5.10.      Compensation and Reimbursement of Collateral Agent;
Indemnification of Collateral Agent. The Obligors agree:



 
- 14 -

--------------------------------------------------------------------------------

Table of Contents

(a)   to pay to the Collateral Agent all of its out-of-pocket expenses in
connection with the preparation, execution and delivery of this Agreement and
the transactions contemplated hereby, including but not limited to the
reasonable charges and disbursements of its counsel;


(b)   to pay to the Collateral Agent from time to time reasonable compensation
for all services rendered by it hereunder; provided, that the Collateral Agent
may waive any such compensation;


(c)   except as otherwise expressly provided herein, to reimburse the Collateral
Agent upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Collateral Agent in accordance with any provision of
this Agreement (including the reasonable compensation and the expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its gross negligence or willful misconduct;
and


(d)   to indemnify the Collateral Agent for, and to hold it harmless against,
any loss, liability or expense incurred without gross negligence or willful
misconduct on its part, arising out of or in connection with the acceptance or
administration of the Agreement, including, but not limited to, the costs and
expenses of defending itself against any claim or liability in connection with
the exercise or performance of any of its powers or duties hereunder, and any
loss, liability, expense or claim arising out of its possession, management,
control, use or operation of the Collateral.


The Senior Creditors agree, severally but not jointly and severally, to
indemnify the Collateral Agent (to the extent not reimbursed under Section
5.10(a) through (d) inclusive), ratably on the basis of the respective principal
amounts of the Obligations outstanding, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against the Collateral Agent (including the costs
and expenses that the Obligors are obligated to pay under this Section 5.10
regardless of whether the obligation of the Obligors to pay such costs and
expenses is enforceable) arising out of the actions of the Collateral Agent
hereunder or the transactions contemplated thereby or the enforcement of any of
the terms thereof or of any such other documents, provided that no Senior
Creditor shall be liable for any of the foregoing to the extent they arise from
the gross negligence, willful misconduct or knowing violations of law by the
Collateral Agent.


Notwithstanding any other provision of this Agreement, the Collateral Agent
shall in all cases be fully justified in failing or refusing to act hereunder
unless it shall be indemnified to its satisfaction by the Senior Creditors
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.


Section 5.11.      Self Dealing. The Collateral Agent or any holding company,
trust company or corporation in or with which the Collateral Agent or the
Collateral Agent’s stockholders may be interested or affiliated, or any officer
or director of the Collateral Agent or of any other such entity, or any agent
appointed by the Collateral Agent, may have commercial relations or

 
- 15 -

--------------------------------------------------------------------------------

Table of Contents

otherwise deal with any of the Obligors, or any Senior Creditor, or with any
other corporation having relations with any of the Obligors or any Senior
Creditor, and with any other entity, whether or not affiliated with the
Collateral Agent, without affecting its rights hereunder.


Section 6.   Miscellaneous.


Section 6.1.   Entire Agreement; Parties. This Agreement represents the entire
Agreement between the Senior Creditors and the Collateral Agent and, except as
otherwise provided, this Agreement may not be altered, amended or modified
except in a writing executed by all the parties to this Agreement. The persons
who shall be parties to this Agreement shall be (i) all 1995 Noteholders, (ii)
all 2002 Noteholders and (iii) all Persons who are signatories and parties to
the New Bank Agreement.


Section 6.2.   Notices. All communications provided for herein shall be in
writing, delivered or mailed prepaid by registered or certified mail or
overnight air courier, or by facsimile communication at the addresses set forth
below, or to such other address as such person may designate to the other
persons named below by notice given in accordance with this Section:



 
If to the 1995 Noteholders:
United of Omaha Life Insurance Company
Companion Life Insurance Company
Mutual of Omaha Insurance Company
Mutual of Omaha Plaza
Omaha, Nebraska 68175
Attention: Kent Knudsen
Telefacsimile: (402) 351-2913
       
If to the 2002 Noteholders:
Jackson National Life Insurance Company
Jackson National Life Insurance Company
   of New York
The Prudential Assurance Company Limited c/o PPM America Inc.
225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606-1228
Attention: Michael Harrington Telefacsimile: (312) 634-0054
         
AIG SunAmerica Life Assurance Company
First SunAmerica Life Insurance Company
c/o AIG Global Investment Corporation
2929 Allen Parkway, Suite A36-01
Houston, Texas 77019-2155
Attention: Legal Department -Investment
   Management
Telefacsimile: (713) 831-2328

 

 
- 16 -

--------------------------------------------------------------------------------

Table of Contents




   
General Electric Capital Assurance
   Company
GE Life and Annuity Assurance Company
c/o GE Financial Assurance
Two Union Square, 601 Union Street
Seattle, Washington 98101
Attention: Investment Department, Private
                   Placements
Telefacsimile: (206) 516-4578
         
Teachers Insurance and Annuity Association
   of America
730 Third Avenue
New York, New York 10017-3206
Attention: Securities Accounting Division
Telefacsimile: 212-916-6955
         
TIAA-CREF Life Insurance Company
730 Third Avenue
New York, New York 10017-3206
Attention: Securities Accounting Division
Telefacsimile: 212-916-6955
         
Nationwide Life Insurance Company
Nationwide Life and Annuity Insurance
   Company
Provident Mutual Life Insurance Company
One Nationwide Plaza (1-33-07)
Columbus, Ohio 43215-2220
Attention: Corporate Fixed -Income
                   Securities
Telefacsimile:
         
Pacific Life Insurance Company
700 Newport Center Drive
Newport Beach, California 92660-6397
Attention: Securities Administration - Cash
                   Team
Telefacsimile: (949) 640-4013
          
Massachusetts Mutual Life Insurance
   Company
C.M. Life Insurance Company
MassMutual Asia Limited
c/o David L. Babson & Company Inc.
1500 Main Street, Suite 2800




 
- 17 -

--------------------------------------------------------------------------------

Table of Contents




   
Springfield, Massachusetts 01115
Attention: Securities Investment Division
Telefacsimile:
         
Principal Life Insurance Company
c/o Principal Capital Income Investors, LLC
801 Grand Avenue
Des Moines, Iowa 50392-0800
Attention: Investment Department -
                   Securities
Telefacsimile: (515) 248-2490
       
If to the Banks:
U.S. Bank National Association
233 South 13th Street
Lincoln, Nebraska 68508
Attention: James M. Williams
 
with a copy to:
 
Dorsey & Whitney, LLP
50 South Sixth Street, Suite 1500
Minneapolis, MN 55402
Attention: Mike Pignato
         
Wachovia Bank, National Association
301 South College Street
Mailcode NC0760
Charlotte, NC 28288
Attention: Katie Riley
         
LaSalle Bank National Association
Republic Plaza
370 17th Street, Suite 3590
Denver, CO 80202
Attention: Darren L. Lemkau
         
Comerica Bank
Comerica Bank at Detroit Center
500 Woodward Avenue
Detroit, Michigan 48226
Attention: Timothy H. O’Rourke,
         
Wells Fargo Bank, National Association
1248 O Street
Lincoln, Nebraska 68508
Attention: Bill Weber




 
- 18 -

--------------------------------------------------------------------------------

Table of Contents




   
Sovereign Bank
601 Penn St.
10-6438-CM9
Reading, PA 19601
Attention: Kevin Cornwall
         
JPMorgan Chase Bank, N.A.
227 W. Monroe Street, Fl. 28
Chicago, IL 60606
Attention: John Runger
       
If to the Collateral Agent:
U.S. Bank National Association
233 South 13th Street
Lincoln, Nebraska 68508
Attention: James M. Williams,
                   Vice President
       
If to the Company:                   
Cabela’s Incorporated
One Cabela Drive
Sidney, Nebraska 69160
Attention: Ralph Castner, CFO & Vice
                    President
Telefacsimile: (308) 254-6969
 
with a copy to:
 
Koley Jessen, P.C.
1125 South 103rd Street, Suite 800
Omaha, Nebraska 68124
Attention: Michael M. Hupp
Telefacsimile: (402) 390-9005
         
Cabela’s Incorporated
One Cable Drive
Sidney, Nebraska 69160
Attention: Legal Department
Telefacsimile: (308) 254-8060



Section 6.3.   Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the Senior Creditors and their respective
successors and assigns, whether so expressed or not, and, in particular, shall
inure to the benefit of and be enforceable by any future holder or holders of
any Obligations, and the term “Senior Creditor” shall mean and include only the
Persons referred to in the second sentence of Section 6.1 above.


Section 6.4.   Successor Collateral Agent. In the event that a successor
Collateral Agent is appointed hereunder, each of the Senior Creditors and the
Obligors hereby agree to use its best

 
- 19 -

--------------------------------------------------------------------------------

Table of Contents

efforts and to take all actions necessary and appropriate to provide for the
collection of Obligations by the successor Collateral Agent upon the delivery of
a Notice of Actionable Default.


Section 6.5.   Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nebraska.


Section 6.6.   Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one Agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.


Section 6.7.    Sale of Interest. No Senior Creditor will sell, transfer or
dispose of any interest in the Obligations unless such purchaser or transferee
shall agree, in writing, to be bound by the terms of this Agreement.


Section 6.8.   Additional Parties. Any Person which becomes a 1995 Noteholder, a
2002 Noteholder or a party to the New Bank Agreement shall become a party to
this Agreement which shall be evidenced by such Person executing a counterpart
signature page of this Agreement.


Section 6.9.   Termination. In the event that (i) no Event of Default exists and
no event or circumstance which, with the passage of time or the giving of notice
would constitute an Event of Default (a “Default”) exists and (ii) the
Collateral Agent and each of the Senior Creditors receives written notice (the
“Termination Notice”) from the Company certifying in a manner reasonably
satisfactory to the Collateral Agent and the Senior Creditors that (a) the
Company is the sole Obligor with respect to any and all Obligations and that all
other Obligors have been fully and properly released from their respective
Obligations (including, without limitation, any existing Obligations in respect
of fees, costs or other liabilities relative to the Collateral Agent, the Senior
Creditors or otherwise) and (b) no Default or Event of Default then exists, this
Agreement shall be deemed terminated in its entirety on the first business day
which is 10 days after the date of the Termination Notice.


Section 6.10.     Severability. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby.

 
- 20 -

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.





 
United of Omaha Life Insurance Company
             
By
/s/ Edwin H. Garrison, Jr.
   
Name: Edwin H. Garrison, Jr.
Title: First Vice President






 
Companion Life Insurance Company
             
By
/s/ Edwin H. Garrison, Jr.
   
Name: Edwin H. Garrison, Jr.
Title: Authorized Representative






 
Mutual of Omaha Insurance Company
             
By
/s/ Edwin H. Garrison, Jr.
   
Name: Edwin H. Garrison, Jr.
Title: First Vice President






 
- 21 -

--------------------------------------------------------------------------------

Table of Contents




 
Jackson National Life Insurance Company
       
By:
PPM America, Inc.,
   
as attorney in fact, on behalf of Jackson
National Life Insurance Company




   
By
/s/ Mark Staub
     
Name: Mark Staub
Title: Vice President






 
Jackson National Life Insurance Company of
   New York
       
By:
PPM America, Inc.,
   
as attorney in fact, on behalf of Jackson
National Life Insurance Company of New
York






   
By
/s/ Mark Staub
     
Name: Mark Staub
Title: Vice President






 
The Prudential Assurance Company
   Limited
       
By:
PPM America, Inc.,
   
as attorney in fact, on behalf of The
Prudential Assurance Company Limited






   
By
/s/ Mark Staub
     
Name: Mark Staub
Title: Vice President




 
- 22 -

--------------------------------------------------------------------------------

Table of Contents




 
First SunAmerica Life Insurance Company
       
AIG SunAmerica Life Assurance Company
   F.K.A and D.B.A. Anchor National Life
   Insurance Company
       
By:
AIG Global Investment Corp., investment
adviser






   
By
/s/ Lochlan O. McNew
     
Name: Lochlan O. McNew
Title: Managing Director






 
- 23 -

--------------------------------------------------------------------------------

Table of Contents




 
General Electric Capital Assurance
   Company
             
By
/s/ Scott A. Sell
   
Name: Scott A. Sell
Title: Investment Officer






 
GE Life and Annuity Assurance Company
             
By
/s/ Scott A. Sell
   
Name: Scott A. Sell
Title: Investment Officer






 
- 24 -

--------------------------------------------------------------------------------

Table of Contents




 
Teachers Insurance and Annuity
   Association of America
             
By
/s/ John Goodreds
   
Name: John Goodreds
Title: Director






 
TIAA-CREF Life Insurance Company
       
By:
Teachers Insurance and Annuity
Association of America, as Investment
Manager
       
By
/s/ John Goodreds
   
Name: John Goodreds
Title: Director






 
- 25 -

--------------------------------------------------------------------------------

Table of Contents




 
Nationwide Life Insurance Company
             
By
/s/ Mark W. Poeppelman
   
Name: Mark W. Poeppelman
Title: Authorized Signatory






 
Nationwide Life and Annuity Insurance
   Company
             
By
/s/ Mark W. Poeppelman
   
Name: Mark W. Poeppelman
Title: Authorized Signatory






 
Provident Mutual Life Insurance Company
             
By
/s/ Mark W. Poeppelman
   
Name: Mark W. Poeppelman
Title: Authorized Signatory


 
- 26 -

--------------------------------------------------------------------------------

Table of Contents




 
Pacific Life Insurance Company
             
By
/s/ Elaine M. Havens
   
Name: Elaine M. Havens
Title: Senior Vice President
       
By
/s/ Peter S. Fiek
   
Name: Peter S. Fiek
Title: Assistant Secretary






 
- 27 -

--------------------------------------------------------------------------------

Table of Contents




 
Massachusetts Mutual Life Insurance
   Company
       
By:
Babson Capital Management LLC as
Investment Adviser






   
By
/s/ Jeffrey A. Dominick
     
Name: Jeffrey A. Dominick
Title: Managing Director






 
C.M. Life Insurance Company
       
By:
Babson Capital Management LLC as
Investment Sub-Adviser






   
By
/s/ Jeffrey A. Dominick
     
Name: Jeffrey A. Dominick
Title: Managing Director






 
MassMutual Asia Limited
       
By:
Babson Capital Management LLC as
Investment Adviser






   
By
/s/ Jeffrey A. Dominick
     
Name: Jeffrey A. Dominick
Title: Managing Director




 
- 28 -

--------------------------------------------------------------------------------

Table of Contents




 
Principal Life Insurance Company
       
By:
Principal Global Investors, LLC, a
Delaware limited liability company, its
authorized signatory






   
By
/s/ Colin Pennycooke
     
Name: Colin Pennycooke
Title: Counsel






   
By
/s/ Christopher J. Henderson
     
Name: Christopher J. Henderson
Title: Counsel






 
- 29 -

--------------------------------------------------------------------------------

Table of Contents




 
U.S. BANK NATIONAL ASSOCIATION
             
By
/s/ James M. Williams
   
Name: James M. Williams
Title: Vice President






 
- 30 -

--------------------------------------------------------------------------------

Table of Contents




 
U.S. BANK NATIONAL ASSOCIATION, as
   Collateral Agent
             
By
/s/ James M. Williams
   
Name: James M. Williams
Title: Vice President




 
- 31 -

--------------------------------------------------------------------------------

Table of Contents




 
WACHOVIA BANK, NATIONAL ASSOCIATION
             
By
/s/ Michael Jordan
   
Name: Michael Jordan
Title: Managing Director




 
- 32 -

--------------------------------------------------------------------------------

Table of Contents




 
LASALLE BANK NATIONAL ASSOCIATION
             
By
/s/ Nate Palmer
   
Name: Nate Palmer
Title: Assistant Vice President




 
- 33 -

--------------------------------------------------------------------------------

Table of Contents




 
COMERICA BANK
             
By
/s/ Timothy H. O’Rourke
   
Name: Timothy H. O’Rourke
Title: Vice President






 
- 34 -

--------------------------------------------------------------------------------

Table of Contents




 
WELLS FARGO BANK, NATIONAL ASSOCIATION
             
By
/s/ Bill K. Weber
   
Name: Bill K. Weber
Title: Relationship Manager Vice
President






 
- 35 -

--------------------------------------------------------------------------------

Table of Contents




 
SOVEREIGN BANK
             
By
/s/ Kevin R. Cornwall
   
Name: Kevin R. Cornwall
Title: Senior Vice President






 
- 36 -

--------------------------------------------------------------------------------

Table of Contents




 
JPMORGAN CHASE BANK, N.A.
             
By
/s/ Teri Streusand
   
Name: Teri Streusand
Title: Vice President






 
- 37 -

--------------------------------------------------------------------------------

Table of Contents





Acknowledgment, Consent and Agreement


Each of Cabela’s Incorporated (the “Company”) and the Subsidiaries of the
Company consisting of (i) Cabela’s Retail, Inc., (ii) Van Dyke Supply Company,
Inc., (iii) Cabela’s Ventures, Inc., (iv) Cabela’s Outdoor Adventures, Inc., (v)
Cabela’s Catalog, Inc., (vi) Cabela’s Wholesale, Inc. (vii) Cabela’s Marketing
and Brand Management, Inc., (viii) Cabelas.Com, Inc., (ix) Wild Wings, LLC, (x)
Cabela’s Lodging, LLC, (xi) Cabela’s Retail LA, LLC, (xii) Cabela’s Trophy
Properties, LLC, (xiii) Original Creations, LLC, (xiv) Cabela’s Retail TX, L.P.,
(xv) Cabela’s Retail GP, LLC, and (xvi) CRLP, LLC (such subsidiaries being
“Co-Obligor Subsidiaries”and together with the Company, the “Obligors”) hereby:
(a) acknowledges receipt of the foregoing Second Amended and Restated
Intercreditor Agreement, (b) agrees to be bound by each of the obligations
applicable to it set forth in the Second Amended and Restated Intercreditor
Agreement, (c) believes it is in its best interests to have the Senior Creditors
(as defined in the Second Amended and Restated Intercreditor Agreement) enter
into the Second Amended and Restated Intercreditor Agreement and to cooperate
among themselves regarding their respective financial relationships with the
Obligors, (d) consents to the free exchange of information among the Senior
Creditors regarding their respective financial relationships with the Obligors,
including any and all information obtained from any of the Obligors, (e) waives
any claim of confidentiality with respect to the exchange of information among
the Senior Creditors, and (f) acknowledges and agrees that pursuant to the
Second Amended and Restated Intercreditor Agreement (i) the Senior Creditors
have agreed as set forth therein to share amounts recovered under any of the
Secured Documents and (ii) the Obligations (including, without limitation, any
amounts paid by or recovered from any Obligor in satisfaction thereof) of any
Senior Creditor shall be deemed to be outstanding, except to the extent such
Senior Creditor has received a distribution of amounts from the Collateral Agent
for application on the Obligations pursuant to Section 3.2 of the Second Amended
and Restated Intercreditor Agreement.



 
Cabela’s Incorporated
             
By
/s/ Ralph Castner
   
Name:  Ralph Castner
Title: Chief Financial Officer






 
Cabela’s Retail, Inc.
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer




 

--------------------------------------------------------------------------------

Table of Contents




 
Van Dyke Supply Company, Inc.
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer






 
Cabela’s Ventures, Inc.
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer






 
Cabela’s Outdoor Adventures, Inc.
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer






 
Cabela’s Catalog, Inc.
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer






 
Cabela’s Wholesale, Inc.
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer






 
- 2 -

--------------------------------------------------------------------------------

Table of Contents




 
Cabela’s Marketing and Brand
   Management, Inc.
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer






 
Cabelas.com, Inc.
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer






 
Wild Wings , LLC
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer






 
Cabela’s Lodging, LLC
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer






 
Cabela’s Retail LA, LLC
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer




 
- 3 -

--------------------------------------------------------------------------------

Table of Contents




 
Cabela’s Trophy Properties, LLC
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer






 
Original Creations, LLC
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer






 
Cabela’s Retail TX, L.P.
       
By:
Cabela’s Retail GP, LLC, General Partner






   
By
/s/ Ralph Castner
     
Name: Ralph Castner
Title: Secretary/Treasurer 






 
Cabela’s Retail GP, LLC
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer






 
CRLP, LLC
             
By
/s/ Ralph Castner
   
Name: Ralph Castner
Title: Secretary/Treasurer

 
Back to Form 8-K [form8k.htm]
- 4 -

--------------------------------------------------------------------------------

